MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con
Documento Nacional de Identidad N” 08767639, autorizado por el artículo 13" del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO; y de la otra parte la empresa RELIANT VENTURES S.A.C. identificado con
R.U.C. N* 20505602952, con domicilio en Calle Junín N* 142, Urb. Barboncito, Miraflores,
representada por doña Ana Karina Rivva Lamas, identificada con Documento Nacional de
Identidad N* 10264997, según poder inscrito en la Partida N* 11438286 de la Zona Registral
N* IX — Sede Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará "EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de mayo de 2007,
que designa al Ing. Oscar Alfredo Rodríguez Muñoz como Director General de Minería y la
Resolución Ministerial N* 106-2008-MEM/DM, publicada en el diario antes mencionado con
fecha 28 de febrero de 2008, que aprueba la lista de bienes y servicios materia del presente
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 29 de febrero 2008.

[A TZoun qe q
ESTADO PER!

RELIANT VENTURES S.A.C.

ZA

SHIÑLEY CARLENAS vHÁMuLn m0)s1

G.A. L. 35660
no,

MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Oscar Alfredo Rodríguez Muñoz, identificado con
Documento Nacional de Identidad N” 08767639, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) RELIANT VENTURES S.A.C. identificada con R.U.C. N” 20505602952, con
domicilio en Calle Junin N* 142, Urbanización Barboncito, Miraflores, representada por doña
Ana Karina Rivva Lamas, identificada con Documento Nacional de Identidad N” 10264997,
según poder inscrito en la Partida N” 11438286 de la Zona Registral N* IX — Sede Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará "EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo !lI.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-EM,
se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 21 de noviembre de 2007 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

an
me

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 8'796,100,00 (ocho millones setecientos noventa y
seis mil cien y 00/100 Dólares Americanos), en un plazo de once (11) meses contado a partir
del mes de febrero a diciembre de 2008.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 106-2008-MEM/DM, publicada en el Diario Oficial El
Peruano el 28 de febrero de 2008, la misma que como Anexo !l forma parte del presente
contrato,

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
D.F aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

MINISTERIO DE ENERGÍA Y MINAS

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los de veintinueve días del mes de febrero de dos mil ocho.

ARocn que 7
E

L ESTADO

Das

C.A. L. 35660

apodsuen ap sopas -04| / -
sodinbe A somoJyan ap sejmbre ap oras =9| |
Uorpejuaue Á oyua/uefoje ap sopas -a|
1eJUa¡Que LQID9aI01d e] UO9 OPeuopoe|as soJoIas - |
SO0/UIMbOS6 A sO0ISJO99 SOIMAS 9]

(seunoJejeld “seJajaJeo "eupos 9Un 1) UPRONASUO) ap SojAmAS =s|

(soueoawy sasej9g uz)

8007 30 34831910 Y OY34833 30
NOI9VYO1dX3 N3 S3NOISY3ANI 30 VAVUDONOYO
“IWS SIYNLN3A LNVIM3Y

1 OX3NV
ANEXO ll

2 NORMAS LEGALES

367421

Público de Electricidad de la zona, lo que posibilita el retiro
de las unidades de generación; -

Que, la petición se ampara en las disposiciones
contenidas en el literal d) del articulo 69* del Reglamento
de la Ley de Concesiones Eléctricas, por Decreto
Supremo N* 009-93-EM, habiendo cumplido con los
requisitos legales de presentación:

Que, estando a lo dispuesto en dicha norma
conforme con lo establecido en el item AEO3 del Anexo
N* 1 del Texto Único de Procedimientos Administrativos
del Ministerio de Energía y Minas, aprobado por
Decreto Supremo N* 061-2006-EM, procede aceptar
la renuncia formulada y, por consiguiente, cancelar
la autorización otorgada mediante la Resolución
Ministerial N* 010-98-EM/VME

Que, la Dirección General de Electricidad, luego de
haber verificado y evaluado que la peticionaria ha cumplido
con los requisitos establecidos en la Ley de Concesiones
Eléctricas y su Reglamento, ha emitido el Informe N* 022-
2008-DGE-DCE:

Estando a lo expuesto, con la opinión favorable del
Director General de Electricidad y del Vice Ministro de
Energía;

SE RESUELVE:

Artículo 1*.- Aceptar la renuncia formulada por
ELECTROPERU S.A. a la autorización para la generación
de energía eléctrica en la Central Térmica Zorritos (Tumbes)
y. en consecuencia, téngase por cancelada la referida
autorización, la cual fue otorgada mediante la Resolución
Ministerial N 010-98-EM/VME. de fecha 6 de enero de
1998.

Artículo 2”.- La presente Resolución Ministerial entrará
en vigencia al dia siguiente de su publicación.

Registrese, comuniquese y publíquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

168854-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
devolución del IGV e IPM a favor de
Reliant Ventures S.A.C.

RESOLUCIÓN MINISTERIAL.
N? 106-2008-MEMI/DM

Lima, 22 de febrero de 2008
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N* 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Munici
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del artículo 6* del citado Reglamento

estipula que el detalle de la lista de bienes y servicios se*

aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de
Economia y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal,

Que, la empresa RELIANT VENTURES SAC.
solicitó al Ministerio de Energía y Minas la suscripción
de un Contrato de Inversión en Exploración, adjuntando
la lista de bienes y servicios cuya adquisición le otorgará
el derecho a la devolución del Impuesto General a las
Ventas e Impuesto de Promoción Municipal, durante la
fase de exploración:

Que, el Ministerio de Economia y Finanzas mediante
Oficio N* 048-2008-EF/15.01 de fecha 7 de febrero de
2008, emitió opinión favorable a la lista de bienes y
servicios presentada por la empresa RELIANT VENTURES

S.A. considerando que la lista presentada por la citada
empresa coincide con los bienes y servicios aprobados por
el Decreto Supremo N'150-2002-EF, adecuado al Arancel
de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6" del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el literal h) del
artículo 9" del R to de Organización y Funciones
del Ministerio de Energía y Minas, aprobado por Decreto
Supremo N? 031-2007-EM:

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de la empresa RELIANT VENTURES
S.A.C. durante la fase de exploración, de acuerdo con el
Anexo que forma parte integrante de la presente resolución
ministerial.

Registrese, comuniquese y publiquese
JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCI DE IGV e IPM

RELIANT VENTURES S.A.C.
L BIENES

2508.1000.0 |BEN
3824.90.50.00

[PERFORACIÓN DE POZOS (LODOS”)

3 PROTECTORES ANTIRRUIDOS DE MATERIA
3926.90.60.00 PLÁSTICA

[CALZADO CON PUNTERA METÁLICA DE
¡PROTECCIÓN

[CASCOS DE SEGURIDAD.
BARRAS HUECAS PARA PERFORACIÓN DE
[ACEROS ALEADOS O SINALEAR

TUBOS DE PERFORACIÓN DE ACERO
INOXIDABLE

LOS DEMÁS TUBOS DE PERFORACIÓN

TRÉPANOS Y CORONAS CON PARTE OPERANTE
DE CERMET

BROCAS CON PARTE OPERANTE DE CERMET

5401.10.00.00
5506.10.00.00.
722880.00.00

7304.22.00.00
+4 _

_7304.23.00.00
[9 | 6207:13.10.00
[1o- | ezor.132000 | ARTE OPERANTE DE CERMET_

jm] 'BARRENAS INTEGRALES CON PARTE OPERANTE

| 8207.13.30.00 DE CERMET - Ñ

[LOS DEMÁS UTILES CON PARTE OPERANTE DE
CERMET

al

Mee
12 | 207139000
[13 | 8207.19:10.0 [TRÉPANOS Y CORONAS EXCEPTO DE CERMET |
[1a | 8207192100 [BROCAS DIAMANTADAS EXCEPTO DE CERMET
15 LAS DEMÁS BROCAS EXCEPTO DE CERMET Y

[| 9207192800 |DJAMANTADAS.

16 | 8207.19:30.90 |BARRENAS INTEGRALES.

Y [LOS DEMÁS ÚTILES INTERCAMBIABLES DE
8207198000 PERFORACIÓN Y SONDEO

18 | 8207.90.00.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES
19 | d430.61.00.00 ¡LAS DEMÁS MÁQUINAS DE SONDEO O

PERFORACIÓN AU" =
8430.49.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO Y

Er

[21 | 6431431000 [BALANCINES

[22 LAS DEMÁS PARTES DE LAS MÁQUINAS
'DE SONDEO O PERFORACIÓN DE LAS

SUBPARTIDAS 84.30.41 U $430.49

[ESTACIONES BASE

B431.43:90.00

[23 | estr.51.00.00

— E Pemno.
367422 E NORMAS LEGALES Lara, aves 28 slo de 2006
N | SUBPARTIDA DESCRIPCIÓN . Al
NACIONAL | y
2 | LOS DEMÁS APARATOS PARA LA RECEPCIÓN, z
as11.62.90.00 [CONVERSIÓN Y TRANSMISIÓN O
1e50 co [REGENERACIÓN DE VOZ, IMAGEN U OTROS
El aa [DATOS :
25 | 523402200 [SOPORTES ÓPTICOS GRABADOS PARA

REPRODUCIR IMAGEN O IMAGEN Y SONIDO |
265 | 8523402900 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS
2 [CAMIONETAS PICK-UP DE ENCENDIDO POR
e7os21:10.10. | COMPRESIÓN. ENSAMBLADAS CON PESO TOTAL

[CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537
[o [rosa

CAMIONES AUTOMÓVILES PARA SONDEO O |

mo Ron |
a CÁMARAS ESPECIALES PARA FOTOGRAFÍA
¡SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ÓRGANOS INTERNOS O PARA LABORATORIOS |
DE MEDICINA LEGAL O IDENTIFICACIÓN
JUDICIAL.

MICROSCOPIOS ESTEREOSCOPICOS

LOS DEMÁS MICROSCOPIOS PARA
9011.20.00.00 | FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN

128

9006.30.00.00

) | 9on.10.00.00

32 MICROSCOPIOS, EXCEPTO LOS ÓPTICOS,
oO O RACTÓGRAFOS

INSTRUMENTOS Y APARATOS PARA
NAVEGACIÓN AÉREA O ESPACIAL (EXCEPTO LAS |
_ [BRÚJULAS)

3 | o014.80.00.00 Pals DEMÁS INSTRUMENTOS Y APARATOS DE

| 9014.20.00.00

Ed be

36 | 901520.10.00 |
37 | 9015202000
EJ 00

INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA, ELÉCTRICOS O
_ [ELECTRÓNICOS
40 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
9015.40,90.00. | FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
[ELECTRÓNICOS

141 LOS DEMÁS INSTRUMENTOS Y APARATOS |

8015.80.10.00 [ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE

_ [FOTOGRAMETRÍA
142 | s015809000 [LOS DEMÁS INSTRUMENTOS Y APARATOS
20.909 [EXCEPTO ELÉCTRICOS O ELECTRÓNICOS

9015.40.10.00

[43 | 901590.00.00 |
4 'LOS DEMÁS APARATOS RESPIRATORIOS Y
| MÁSCARAS ANTIGÁS, EXCEPTO

LAS MÁSCARAS
O PROTECCIÓN SN MECANISMO N ELEMENTO
[FILTRANTE AMOVIBLE
45 ESPECTRÓMETROS, ESPECTROFOTÓMETROS
9027.30.00.00 | Y ESPECTRÓGRAFOS QUE UTILICEN
[RADIACIONES ÓPTICAS (UV, VISIBLES, IR)___
LOS DEMÁS INSTRUMENTOS Y APARATOS PARA
|| 90s033.00.00 [MEDIDA O CONTROL DE TENSIÓN. INTENSIDAD,
[RESISTENCIA O POTENCIA. SIN DISPOSITIVO — |
__ ¡REGISTRADOR ]

ll. SERVICIOS

| a) — Servicios de Operaciones de Exploración Minera

|. — Servicios geoiscos y geoquímics (ncluye ensayes) Al
+ Servicios de perforación diamanina y de ciculacón reversa (roto |
pnl ]

. a de interelación muliespeciral de imágenes ya sean!

| salltales o equios aerotransporiados,

+ Ensayes de laboratono (análisis de minerales, suelos, agua, ete). |

b)__ Otros Servicios Vinculados ala Actividad de Exploración Minera.

+ Servicio de alojamiento y alimentación del personal operativo del Titular
el Proyecto.

mecezaos pra ls acidos de esperan yla cone ds |

campamentos L

+ Senvicios médicos y hospialarios.

[+ Servicios relacionados con la protección ambiental

+ Servicios de sislemas e informática. 7]

+ Servicios de comunicaciones. incluyen comunicación radial, telefcnia
sateltal

Acceden a pedidos de extradición
activa de procesados y disponen su
presentación a los Gobiernos de las
Repúblicas de Bolivia y Argentina

RESOLUCIÓN SUPREMA
N* 027-2008-JUS

Lima, 27 de febrero de 2008

Visto; el Informe de la Comisión Oficial de Extradiciones
y Traslado de Condenados N* 012-2007/COE-TC del 22
de febrero de 2008, sobre la solicitud de extradición activa
del procesado JUAN CARLOS ARCILA GUTIÉRREZ,
formulada por la Segunda Sala Penal para Procesos con
Pos ón: CAC de 1858 urelor de keioA de Lima

CONSIDERANDO:

Que, por Resolución Consultiva de fecha 13 de febrero
de 2008, la Sala Penal Permanente de la Corte Suprema de
Justicia de la República declaró procedente la solicitud de
extradición activa del procesado JUAN CARLOS ARCILA:
GUTIÉRREZ, por la presunta comisión del delito contra
la salud pública — tráfico ilícito de drogas en agravio del
o (Exp. N” 14-2008);

Que, mediante el Informe N* 012-2008/C0E-TC del 22
de febrero de 2008, la Comisión Oficial de Extradiciones
y Traslado de Condenados propone acceder al pedido de
extradición activa del referido procesado,

Estando a lo Sra por el inciso 1) del articulo 514%
del Código Procesal Penal, promulgado por el Decreto
Legislativo N* 957, el inciso 5) del articulo 34* del Texto
Único Ordenado ps la Ley Orgánica del Poder Judicial
aprobado por Decreto Supremo N* 017-93-JUS, el Código
de Derecho Internacional Privado denominado “Código
Bustamante”, e
1928, aprobado aprobado porel Gobierno Peruano por Resolución
Legislativa N* 6442 del 31 de diciembre de 1928 y
promulgada el 08 de enero de 1929, vigente desde el 18 de
septiembre del mismo año; y lo dispuesto en el literal "a" del
artículo 28? del Decreto Supremo N* 016-2006-JUS;

En uso de la facultad conferida en el inciso 8) del articulo
118" de la Constitución Política del Peri, y;

Con el voto aprobatorio del Consejo de Ministros;

SE RESUELVE:

Artículo 1*.- Acceder al pedido de extradición activa
procesado JUAN CARLOS ARCILA GUTIÉRREZ, formi

vB?

CO
A
NY)

MINISTERIO DE ENERGÍA Y MINAS

ANEXO III

RELIANT VENTURES S.A.C.

CONCESIONES MINERAS

ITEM |NOMBRE DE CONCESION |CODIGO UNICO [HECTAREAS
1 EPZ DOS 010120205 600
2 EPZ TRES 010160305 600
3 EPZ UNO 010120305 600
4 SIEREN TRES 010001406 700
3 USHNO TRES 010001506 600

ip a IO Y Mi,
| DPM - Dom Mis.

Señor Notario: | :

etras UN

Sírvase usted extender en su registro de escrituras públicas, una“erta-que conste la
Primera Adenda del Contrato de Inversión en Exploración que celebran el ESTADO
PERUANO, debidamente representado por el Director General de Minería, Ing. Víctor
Manuel Vargas Vargas, identificado con Documento de Identidad Nacional N*
08212064, autorizado por el artículo 13” del Reglamento de la Ley N” 27623 y
modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con domicilio en Av.
Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará el
ESTADO; y de la otra parte la empresa, RELIANT VENTURES S.A.C., con Registro
Único de Contribuyente N” 20505602952, inscrita en la partida electrónica 11438286
del Registro de Personas Jurídicas, Zona Registral N” IX, Sede Lima, de la
Superintendencia Nacional de los Registros Públicos, con domicilio en Calle Junín N*
142, Urb. Barboncito, Miraflores, representada por doña Ana Karina Rivva Lamas,
identificada con Documento Nacional de Identidad N” 10264997, quien actúa en
nombre y representación de Silver Standard Perú S.A. empresa nombrada como
Gerente General de Reliant Ventures S.A.C., cuyos poderes obran inscritos en el
asiento CO0004 de la referida partida electrónica, en adelante EL INVERSIONISTA, en
los términos siguientes:

PRIMERO: En la fecha, el Estado y el Inversionista han celebrado una Primera
Adenda al Contrato de Inversión en Exploración suscrito el 29 de febrero de 2008, al
amparo de lo dispuesto en la Ley N* 27623 y su Reglamento aprobado por el Decreto
Supremo N” 082-2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
primera adenda al contrato referido en la cláusula precedente, la misma que se
insertará, conjuntamente con la Resolución Ministerial N” 004-2009-MEM/DM,
publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009, que designa
al Ing. Víctor Manuel Vargas Vargas como Director General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 10 de marzo de 2009

ESTADO PERUANO

Por: -

ANA KARINA RIVVA LAMAS
GÉRENTE GENERAL

€, AL, 34660
STERIO DE ENERGIA y
DPM - DGM

|
lsouo 146

Números

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y RELIANT VENTURES S.A.C

Conste por el presente documento la Adenda al Contrato de Inversión en Exploración que
celebran, de una parte, el Estado Peruano, debidamente representado por el Director
General de Minería Ingeniero Víctor Manuel Vargas Vargas, identificado con Documento
Nacional de Identidad N* 08212064, autorizado por el artículo 13” del Reglamento de la
Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se denominará “EL ESTADO”; y, de la otra parte, la empresa RELIANT
VENTURES S.A.C., con RUC N* 20505602952, con domicilio en Calle Junín N* 142,
Urbanización Barboncito, Miraflores, Lima, representada por la señora Ana Karina Rivva
Lamas, identificada con Documento Nacional de Identidad N* 10264997, quien actúa en
nombre y representación de Silver Standard Perú S.A., empresa nombrada como Gerente
General de Reliant Ventures S.A.C., según poder inscrito en el asiento C00004 de la
Ww Partida N* 11438286 del Registro de Personas Jurídicas, Zona Registral IX, Sede de Lima
de la Superintendencia Nacional de los Registros Públicos — SUNARP, a quien en
adelante se denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLAUSULA PRIMERA: Antecedentes

EL INVERSIONISTA mediante escrito N” 1737139 de fecha 21 de noviembre de 2007,
solicitó la aprobación de su programa de inversión para la suscripción del Contrato de
Inversión en Exploración al amparo de lo dispuesto por la Ley N* 27623, modificada por
Ley N? 27662, y su Reglamento aprobado por Decreto Supremo N? 082-2002-EF.

El INVERSIONISTA y EL ESTADO suscribieron un Contrato de Inversión en Exploración
(en adelante EL CONTRATO) con fecha 29 de febrero de 2008. En la Cláusula Tercera de
EL CONTRATO se señaló que la inversión asciende a US $ 8'796,100.00 (ocho millones
setecientos noventa y seis mil cien y 00/100 dólares americanos) debiendo efectuarse en
un plazo de once (11) meses, el mismo que venció en diciembre de 2008.

EL INVERSIONISTA, mediante escrito N” 1838517 de fecha 18 de noviembre de 2008,
solicitó se apruebe la Actualización del Programa de Inversión en Exploración del Contrato
de Inversión en Exploración.

Mediante Resolución N” 02-2009-EM-DGM/CONT, de fecha 05 de febrero de 2009, se
aprobó la modificación del programa de inversión en exploración de RELIANT VENTURES
S.A.C., por la suma de US $ 10'336,742.28 (diez millones trescientos treinta y seis mil
setecientos cuarenta y dos y 28/100 dólares americanos) para el periodo comprendido
entre enero y diciembre de 2009, debiendo reducir los montos programados para los
meses de febrero a diciembre 2008 a US$ 5'880,088.26 (cinco millones ochocientos
ochenta mil ochenta y ocho con 26/100 dólares americanos), siendo entonces que la
inversión total asciende a la suma de US$ 16'216,830.54 (dieciséis millones doscientos
dieciséis mil ochocientos treinta y 54/100 dólares americanos), a partir del mes de febrero
de 2008 a diciembre de 2009.

CLAUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración

EL ESTADO y EL INVERSIONISTA acuerdan expresamente en modificar el tercer párrafo
de la introducción del Contrato de Inversión en Exploración; el primer párrafo del numeral
Ta TAO E Enf Agra + MiNaS

1 DAM DE

| 147
3.1 de la Cláusula Tercera del Contrato de Inversión en Exploración; y el Anexo | de El'” |
CONTRATO suscrito con fecha 29 de febrero del 2008. | o 1
CLÁUSULA TERCERA: Modificación del tercer párrafo de la| introducción. del e za

Contrato de Inversión en Exploración

El tercer párrafo de la introducción del Contrato de Inversión en Exploración, queda
redactado en los siguientes términos:

“(ii) RELIANT VENTURES S.A.C., con RUC N* 20505602952, con domicilio en Calle
Junín N* 142, Urbanización Barboncito, Miraflores, Lima, representada por la señorra Ana
Karina Rivva Lamas, identificada con Documento Nacional de Identidad N” 10264997,
quien actúa en nombre y representación de Silver Standard Perú S.A., empresa nombrada
como Gerente General de Reliant Ventures S.A.C., según poder inscrito en el Asiento
C00004 de la Partida N” 11438286 del Registro de Personas Jurídicas, Zona Registral IX,
Sede Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien
en adelante se le denominará “EL INVERSIONISTA “, en los términos y condiciones
siguientes:

CLAUSULA CUARTA: Modificación del primer párrafo del numeral 3.1 de la Cláusula
Tercera del Contrato de Inversión en Exploración

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión quedará
redactado en los siguientes términos:

“Por medio del presente Contrato, EL INVERSIONISTA se compromete a ejecutar el
Programa de Inversión en Exploración aprobado en las concesiones señaladas en la
Cláusula 1.1, por un monto de US$16'216,830.54 (dieciséis millones doscientos dieciséis
mil ochocientos treinta y 54/100 dólares americanos) para el periodo comprendido entre
febrero de 2008 y diciembre del 2009.

CLAUSULA QUINTA: Modificación del Anexo | de EL CONTRATO

El Anexo | de EL CONTRATO se modifica en el sentido de considerar que las inversiones
se realizarán de febrero del 2008 a diciembre del 2009, por un monto total de
US$16'216,830.54 (dieciséis millones doscientos dieciséis mil ochocientos treinta y 54/100
dólares americanos), el mismo que se adjunta.

CLAUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 29 de febrero de 2008 se mantienen vigentes.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 10 días del mes de marzo de 2009.

C.A L 35660
Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Segunda Adenda del Contrato de Inversión en Exploración que celebran el ESTADO
PERUANO, debidamente representado por el Director General de Minería, Ing. Víctor
Manuel Vargas Vargas, identificado con Documento Nacional de Identidad N”
08212064, autorizado por el artículo 13% del Reglamento de la Ley N” 27623 y
modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con domicilio en Av.
Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO, y de la otra parte la empresa, RELIANT VENTURES S.A.C., con Registro
Único de Contribuyente N* 20505602952, inscrita en la partida electrónica 11438286
del Registro de Personas Jurídicas, Zona Registral N* IX, Sede Lima, de la
Superintendencia Nacional de los Registros Públicos, con domicilio en Calle Junín NO
142, Urbanización Barboncito, Miraflores, Lima, representada por la señora Ana Karina
Rivva Lamas, identificada con Documento Nacional de Identidad N” 10264997, quien
actúa en nombre y representación de Silver Standard Perú S.A. empresa nombrada
como Gerente General de Reliant Ventures S.A.C., cuyos poderes obran inscritos en
el asiento C00004 de la referida partida electrónica, en adelante EL INVERSIONISTA,
en los términos siguientes:

PRIMERO: En la fecha, el Estado y el Inversionista han celebrado una Segunda
Adenda al Contrato de Inversión en Exploración suscrito el 29 de febrero de 2008, al
amparo de lo dispuesto en la Ley N* 27623 y su Reglamento aprobado por el Decreto
Supremo N” 082-2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
segunda adenda al contrato referido en la cláusula precedente, la misma que se
insertará, conjuntamente con la Resolución Ministerial N* 004-2009-MEM/DM,
publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009, que designa
al Ing. Víctor Manuel Vargas Vargas como Director General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 20 de mayo de 2010

ESTADO PERUANO

ANA KARINA RIVVA LAMAS
GERENTE GENERAL

Q 4 bh 356680
SEGUNDA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y RELIANT VENTURES S.A.C

Conste por el presente documento la Adenda al Contrato de Inversión en Exploración que
celebran, de una parte, el Estado Peruano, debidamente representado por el Director
General de Minería Ingeniero Víctor Manuel Vargas Vargas, identificado con Documento
Nacional de Identidad N* 08212064, autorizado por el artículo 13% del Reglamento de la
Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se denominará “EL ESTADO”; y, de la otra parte, la empresa RELIANT
VENTURES S.A.C., con RUC N* 20505602952, con domicilio en Calle Junín N* 142,
Urbanización Barboncito, Miraflores, Lima, representada por la señora Ana Karina Rivva
Lamas, identificada con Documento Nacional de Identidad N” 10264997, quien actúa en
nombre y representación de Silver Standard Perú S.A., empresa nombrada como Gerente
General de Reliant Ventures S.A.C., según poder inscrito en el asiento C00004 de la
Partida N* 11438286 del Registro de Personas Jurídicas, Zona Registral |X, Sede Lima de
la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLAUSULA PRIMERA: Antecedentes

EL INVERSIONISTA mediante escrito N* 1737139 de fecha 21 de noviembre de 2007,
solicitó la aprobación de su programa de inversión para la suscripción del Contrato de
Inversión en Exploración al amparo de lo dispuesto por la Ley N* 27623, modificada por
Ley N* 27662, y su Reglamento aprobado por Decreto Supremo N* 082-2002-EF.

El INVERSIONISTA y EL ESTADO suscribieron un Contrato de Inversión en Exploración
(en adelante EL CONTRATO) con fecha 29 de febrero de 2008. En la Cláusula Tercera de
EL CONTRATO se señaló que la inversión asciende a US $ 8'796,100.00 (ocho millones
setecientos noventa y seis mil cien y 00/100 dólares americanos) debiendo efectuarse en
un plazo de once (11) meses, el mismo que venció en diciembre de 2008.

EL INVERSIONISTA, mediante escrito N* 1838517 de fecha 18 de noviembre de 2008,

¿| solicitó se apruebe la modificación y ampliación del Programa de Inversión en Exploración

del Contrato de Inversión en Exploración.

Con fecha 10 de marzo de 2009, EL INVERSIONISTA y EL ESTADO celebraron una
Primera Adenda al Contrato de Inversión en Exploración, modificando el tercer párrafo de
la introducción del mencionado contrato, así como el primer párrafo del numeral 3.1 de la
cláusula tercera y el Anexo | del mismo.

Mediante Escrito N*” 1950742, de fecha 29 de diciembre de 2009, EL INVERSIONISTA
solicitó la modificación y ampliación del Programa de Inversión en Exploración del Contrato
de Inversión en Exploración.

Mediante Resolución N* 013-2010-MEM-DGM/CONT, de fecha 17 de mayo de 2010 se
aprobó la modificación del programa de inversión en exploración de RELIANT VENTURES
S.A.C., por la suma de US $ 9'582,722.92 (nueve millones quinientos ochenta y dos mil
setecientos veinte y dos y 92/100 dólares americanos) para el periodo comprendido entre
enero y diciembre de 2010, debiendo considerar que la inversión total asciende a US$
25'799,553.46 (veinticinco millones setecientos noventa y nueve mil quinientos cincuenta y
tres con 46/100 dólares americanos), a partir del mes de febrero de 2008 a diciembre de
2010.
CLAUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer párrafo
del numeral 3.1 de la Cláusula Tercera y EL ANEXO | del Contrato de Inversión en
Exploración suscrito con fecha 29 de febrero del 2008.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión quedará
redactado en los siguientes términos:

“Por medio del presente Contrato, EL INVERSIONISTA se compromete a ejecutar el
Programa de Inversión en Exploración aprobado en las concesiones señaladas en la
Cláusula 1.1, por un monto de US$25'799,553.46 (veinticinco millones setecientos noventa
y nueve mil quinientos cincuenta y tres y 46/100 dólares americanos) para el periodo
comprendido entre febrero de 2008 y diciembre del 2010.

CLÁUSULA CUARTA: Modificación del Anexo | de EL CONTRATO w
El Anexo | de EL CONTRATO se modifica en el sentido de considerar que las inversiones

se realizarán de febrero del 2008 a diciembre del 2010, por un monto total de
US$25'799,553.46 (veinticinco millones setecientos noventa y nueve mil quinientos

cincuenta y tres y 46/100 dólares americanos), el mismo que se adjunta.

CLAUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 29 de febrero de 2008 se mantienen vigentes.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 20 días del mes de mayo de 2010.

> er -

sHi o o
ABOGADO
si AL. 15661
epuenón Á jemsnpur pepunbas]

NS

eonguOJUr e seua]sis ap sopas]

Te1uaquie u9ID9aJoud ey US SOPUEO/DE|a1 SOS]

euosiad ap auodsuea op Soros]

'odinba Á eueumbe ap u9neJedas Á OJUSILIua pue]

SeUNOJEJeJd Á 053008 Sp SOUILIEO SP UQHINASUOO Ap SONDAS]

EoJUD9) enonnsuoo eposese ap o1muas]

uorejuauye Á oJuanuefoje ap sonas]

EIauIA UOpeIo|dX3 ap
PEpIAnoY el e SOPEIMou1A SO1oImas somo (q

ce'6ee 688 ¿1 [zs 18301 qns

(e1a1a11e9 “e149on ¡Sun JU9IpoNASUOo ep soj1ues|

NOJeI0qE| ap SaÑesuz

19'28€ 06€ + | PUNUEWEIg UONEJO pag ap SoÍas| >]
18'086 £6€ L 01'888 ¿4 á SO9INDOSE) Á SODSIJOSE) SOLIS] €
"002 162 ni EN
LUZLOS soo1sapoab A soaye1bodo |
Pou
uopoeso¡dx3 ep seuoroesedo ep sorimas (el
SOIDIAY3S 1

“9'V'S SIYN.LN3A INVI3Y 30
OLOZ A 600Z “8007 SONV NOI9NI3P3 30 OUOIYAA NOY OUVIIJICON SINOISYZANI 30 VAVEDONOYO 130 NIMNSIY

loN OX3NV
